Ficlton, J.
1. An amended petition to collect only the principal of notes which provide for interest at a rate of 6% per month is good as against a geneial demurrer where it does not affirmatively appear that the plaintiff was engaged in the small-loan business. Ellis v. Williams, 56 Ga. App. 181, 182 (192 S. E. 491); Craddock v. Woods, 60 Ga. App. 377, 380 (3 S. E. 2d 924).
2. The fact that the violation of the usury laws is made a misdemeanor (Code, Ann., § 57-9901) does not alter or modify the civil law respecting usurious contracts. Code (Ann.) § 57-112; Croom v. Jordan, 20 Ga. App. 802 (2) (93 S. E. 538); Citizens Bank of Rome v. Hoyt & Co., 25 Ga. App. 222 (102 S. E. 837).
The court did not err in overruling the general demurrer to the amended petition.

Judgment affirmed.


Sutton, C. J., and Quillian, J., concur.